Title: From Thomas Jefferson to James Ogilvie, 20 February 1771
From: Jefferson, Thomas
To: Ogilvie, James


                    
                        Dear Ogilvie
                        Monticello Feb. 20. 1771
                    
                    I wrote you a line from Wmsburgh last October; but lest that may have miscarried I take this opportunity of repeating what was material in that. On receipt of your letter (and, oh shame! of your only letter) of March 28. 1770. which came not to hand till August we took proper measures for prevailing on the commissary to withdraw his opposition. But lest you should be uneasy in your situation in the mean time I directed Mr. T. Adams by the means of  his partners Perkins and Brown to let you know they would answer any calls from you. In this your friend Mr. Walker insisted on joining me. In October I transmitted to the commissary a certificate of your conduct in life, on which he promised to write in your favor by Necks, and tho I did not see the letter I expect he did. By the same opportunity I wrote to you inclosing a duplicate of the certificate of which you might avail yourself if the commissary should fail us again. About the same time I wrote from Wmsburgh to a gentleman of the vestry in Orange to secure for you a vacancy which had happened in that parish by the death of Martin. I have had no answer, but the parish is still vacant which gives me hopes it is kept for you. Mr. Maury incumbent in Fredericksville parish (of which I was when you were here) has a tempting offer from another quarter. I know not whether he will accept of it. If he should we shall do for you all that can be done in your absence. But for god’s sake let not that be a moment longer than is of absolute necessity. Your settlement here would make your friends happy, and I think would be agreeable to yourself. Your Dulcinea is in health. Her brother T. Strachan is settled with J. Walker for lif[e,] another inducement for her and you to wish for a residence with us. He is wishing to take to himself a wife; and nothing obstructs it but the unfeeling temper of a parent who delays, perhaps refuses to approve her daughter’s choice. I too am in that way; and have still greater difficulties to encounter not from the frowardness of parents, nor perhaps want of feeling in the fair one, but from other causes as unpliable to my wishes as these. Since you left us I was unlucky enough to lose the house in which we lived, and in which all it’s contents were consumed. A very few books, two or three beds &c. were with difficulty saved from the flames. I have lately removed to the mountain from whence this is dated, and with which you are not unacquainted. I have here but one room, which, like the cobler’s, serves me for parlour for kitchen and hall. I may add, for bed chamber and study too. My friends sometimes take a temperate dinner with me and then retire to look for beds elsewhere. I have hopes however of getting more elbow room this summer. But be this as may happen, whether my tenements be great or small homely or elegant they will always receive you with a hearty welcome. If any thing should obstruct your setting out immediately for Virginia I would beg the favor of you to send the things I asked of you to purchase by some careful captain coming to James river: such of them as were for my buildings, or for house-keeping I am in particular want of. Nothing material occurs relative to the health  or fortunes of your friends here. They are well in both as far as I can recollect them. I conclude my epistle with every wish for your felicity which friendship can inspire. Adieu and beleive me to be Your’s sincerely,
                    
                        Th: Jefferson
                    
                